                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

United States of America

        v.                                        Case No. 2:18-cr-102

Marisa Wallace

                                OPINION AND ORDER
        By judgment entered on April 8, 2019, defendant was sentenced
to concurrent terms of incarceration of 72 months on Count 1,
conspiracy     to    distribute       and   to    possess    with   the    intent    to
distribute 500 grams or more of methamphetamine and oxycodone in
violation of 21 U.S.C. §846, and Count 2, conspiracy to commit
money laundering in violation of 18 U.S.C. §1956(h).                    According to
the Bureau of Prisons (“BOP”), her projected release date is May
29, 2024.        See www.bop.gov/inmateloc/ (last visited April 27,
2021).
        On November 19, 2020, defendant submitted a letter which the
court    construed     as   a   motion      for    compassionate       release   under
§3582(c)(1)(A).        See Doc. 50.          On December 16, 2020, defendant
filed    another     motion     for   compassionate         release.      Doc.     53.
Appointed counsel filed a notice on December 21, 2020, indicating
that he would not be supplementing defendant’s motions.                     Doc. 54.
Defendant submitted an additional letter on January 4, 2021.                       Doc.
56.     On January 11, 2021, the government filed a response in
opposition to the motions, arguing that defendant failed to show
that she had exhausted her administrative remedies.                     Doc. 57.     On
January 12, 2021, defendant’s motions were denied without prejudice
due to her failure to exhaust administrative remedies.                     Doc. 58.
        On   March   19,    2021,     defendant      filed    another     motion    for
compassionate release.          Doc. 59.     She filed additional exhibits on
March 25 and 26, 2021, and April 8, 2021.         Docs. 61, 62 and 66.   On
March 31, 2021, defense counsel filed a notice indicating that he
did not intend to supplement defendant’s motions.             Doc. 64.    On
April 26, 2021, the government filed a response in opposition to
defendant’s motions.      Doc. 67.     The government acknowledged that
defendant has exhausted her administrative remedies, but argued
that the motion should be denied because the statutory sentencing
factors in 18 U.S.C. §3553(a) outweigh any grounds for release.
The   court   will     therefore   address      defendant’s   request    for
compassionate release on the merits, and will consider all of her
previous motions and filings.
I. Standards for Compassionate Release
      Under §3582(c)(1)(A)(i), the court can reduce a sentence under
§3582(c)(1)(A)    if    the   court    finds    that   “extraordinary    and
compelling reasons warrant such a reduction[.]” §3582(c)(1)(A)(i).
District courts have full discretion to define what constitutes an
“extraordinary and compelling” reason. See United States v. Jones,
980 F.3d 1109, 1111 (6th Cir. 2020).          The court must also consider
the factors set forth in 18 U.S.C. §3553(a) to the extent that they
are applicable.      §3582(c)(1)(A).       If, after weighing the §3553(a)
factors, the court decides that the motion is well taken, the court
“may reduce the term of imprisonment (and may impose a term of
probation or supervised release with or without conditions that
does not exceed the unserved portion of the original term of
imprisonment)[.]”       §3582(c)(1)(A).        The grant of compassionate
release is at the discretion of the court.               United States v.
Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).




                                       2
II. Reasons for Compassionate Release
     Defendant, who is 27 years old, submits that she should be
released due to the fact that she is obese and a former smoker.
She argues that these factors enhance her risk for serious illness
if she contracts COVID-19.      According to the Centers for Disease
Control (“CDC”), persons with obesity, that is, a BMI greater than
or equal to 30kg/m² and less than 40kg/m², are at an increased risk
of   severe   symptoms    if     they   contract   COVID-19.      See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited April
26, 2021).
     The presentence investigation report (“PSR”) stated that
defendant was 5'6" tall and weighed 180 pounds. Defendant’s BMI is
unknown. Defendant attempted to get medical records indicating her
BMI from the medical records office at the institution, but was
told that her BMI was not available for them to print, and that she
could ask her provider.        Doc. 66-1, p. 3.    Even assuming that
defendant’s BMI would place her within the risk range, the medical
records do not report any adverse physical problems specifically
linked to the defendant’s weight.       See United States v. Tranter,
471 F. Supp.3d 861, 865 (N.D. Ind. July 8, 2020)(noting that BMI is
“a notoriously blunt tool” with clinical limitations, including its
inability to differentiate between excess fat, muscle and bone
mass, and that defendant had not identified any current medical
issues resulting from his obesity, indicating that it has little
adverse effect on his overall health).
     The PSR reported that defendant was in good health. A medical
record listed defendant’s current conditions from October, 2019,


                                    3
through January 21, 2021, as including candidiasis, disturbances in
tooth eruption and a tooth extraction, dermatitis, and a shoulder
burn.      Doc. 66-2, p. 1.      An individualized needs plan dated
November 4, 2020, reported that defendant was classified as CARE1,
healthy or simple chronic care, with no medical restrictions, and
that she was cleared for regular duty and food service.      Doc. 53,
p. 3.
        Defendant also claims that she is at risk because she is a
former smoker. The CDC has reported that being a current or former
smoker increases the risk of severe illness from COVID-19.        See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.     (last    visited
April 26, 2021).    Defendant has submitted no medical records which
support her claim that she is a former smoker or which document any
adverse physical symptoms which she is currently experiencing or
has experienced in the past due to her smoking.      In Tranter, 471
F.Supp. 3d at 865, the court rejected defendant’s argument that his
status as a former smoker placed him at increased risk, noting that
defendant had identified no adverse health effects resulting from
his smoking past and that, according to the CDC, his risk of
disease from smoking dropped every day he remained smoke-free.
        Defendant argues that she is at increased risk due to being
African-American.        According to the CDC, some racial minority
groups have been disproportionately affected by COVID-19 due to
factors such as poverty, discrimination, lack of access to health
care,       type    of      employment,   and    housing.        See
https://www.cdc.gov/coronavirus/2019-ncov/community/health-
equity/racial-ethnic-disparities/increased-risk-exposure.html (last


                                    4
visited April 26, 2021).         There is no indication that any of these
factors would make defendant any more susceptible than non-minority
inmates to COVID-19 in a federal institution.
        On January 4, 2021, the court received a letter from the
defendant reporting that she had contracted COVID-19.                 Doc. 56.   A
medical record indicated that defendant tested positive for COVID-
19 on December 19, 2020, and that shw was an asymptomatic person in
quarantine.      Doc. 66-2, p. 1.             There are no medical records
reporting that defendant experienced any significant symptoms as a
result of having the virus.              Defendant claims that COVID has
weakened her system.      Doc. 56, p. 6.         She noted that she was given
a prescription for a rash on January 23, 2021, and claimed that
multiple inmates had developed a rash after having COVID-19.                  Doc.
66-2, p. 2.    A medical record reported a diagnosis of “Dermatitis,
unspecified” on January      21, 2021, and stated that medication was
provided, but included no medical opinion that this rash was the
result of COVID-19.       Doc. 66-2, p. 1.
        Defendant argues that she is at risk of being re-infected with
COVID-19, noting that new strains of the virus have entered the
country.     As to the likelihood that defendant will be re-infected,
the BOP indicates that defendant is confined at Lexington FMC
(Federal Medical Center) Satellite Camp. Lexington FMC has a total
of   1,150     inmates,    and     182       inmates   at   the   camp.        See
www.bop.gov/locations/institutions/lex             (last    visited   April    27,
2021.     Currently no inmates and no staff have tested positive for
COVID-19 at Lexington FMC, and 714 inmates and 78 staff have
recovered. See https://www.bop.gov/coronavirus (last visited April
27, 2021). This indicates that the BOP has taken substantial steps


                                         5
towards mitigating the threat of COVID-19 at the institution.
Defendant has indicated that she does not plan to be vaccinated for
religious reasons, but the BOP has reported that 306 staff members
and 584 inmates at Lexington FMC have been vaccinated.              See
https://www.bop.gov/coronavirus (last visited April 27, 2021).
Although defendant expresses concern that she may still be re-
infected with the virus, a matter of speculation at this point, she
is substantially protected because a large percentage of the inmate
population at Lexington FMC have either had the virus or received
the vaccine.
        Considering all of the foregoing information, the defendant
has not shown that her health concerns and the risks presented by
COVID-19 establish an extraordinary and compelling reason for
compassionate release in her case.
III. §3553(a) Factors
        The court must also consider the §3553(a) factors.          The
offenses of conviction were serious offenses.     From 2016 to 2018,
defendant participated in a conspiracy to distribute and to possess
with the intent to distribute 500 grams or more of methamphetamine
and oxycodone, both dangerous drugs, and a conspiracy to commit
money     laundering.    The   co-conspirators   obtained     oxycodone
prescriptions from doctors and gave the pills to defendant.
Defendant stored large quantities of oxycodone at her residence
which she distributed to other narcotics dealers.           Defendant’s
relevant conduct included 11,205 30-milligram oxycodone pills and
3,175 grams of methamphetamine.    She was responsible for more than
$200,000 in currency exchanges and over $130,000 in cash deposits
in three bank accounts.     Her sentence of 72 months was near the


                                  6
bottom of the Guideline range of 70-87 months applicable after
departure.
        As   to    defendant’s    history,   at   the   time    of   sentencing,
defendant was in Criminal History Category I.                  The PSR reported
that defendant was raised by her mother, earned good grades, and
had no disciplinary problems.           She graduated from high school and
has some college credits.           She used alcohol and marijuana in the
past.     Defendant has presented evidence concerning her efforts at
rehabilitation while incarcerated.            An individualized needs plan
dated November 4, 2020, reported that defendant has completed
eleven classes, and that she had no incident reports in the past 6
months.      Doc. 53, p. 3.      Defendant is also in a cook apprenticeship
program. On a work evaluation form dated March 31, 2021, defendant
received mostly “outstanding” performance ratings.                Doc. 66-1, p.
5.   While commendable, this record is not extraordinary.
        Defendant was detained for approximately 27 days before being
released on bond, and was sentenced on April 5, 2019.                She has now
served approximately 24 months, or one-third, of her 72-month
sentence.         Despite the lack of a prior criminal record, defendant
had no difficulty becoming involved to a significant level in a
sophisticated multi-state drug conspiracy over the span of 3 years.
The serious nature of her offenses presented a great danger to the
public.      A reduced sentence would not be sufficient to reflect the
seriousness of the offenses, promote respect for the law, provide
just punishment, afford adequate deterrence and protect the public
from more crimes by the defendant.
        The court concludes that the §3553(a) factors warrant denying
defendant’s motion for compassionate release.                   Even assuming,


                                         7
arguendo, that defendant’s circumstances, including her health
concerns and the threat of COVID-19, are sufficient to constitute
an “extraordinary and compelling reason” for a sentence reduction,
that reason is outweighed by the statutory factors which militate
against defendant’s early release.
IV. Request for Recommendation for Halfway House Placement
     Defendant has also requested a recommendation that she be
placed in a halfway house to serve the end of her sentence of
incarceration.     Doc. 59.       Pursuant to 18 U.S.C. §3624(c)(1), BOP
has the authority to permit a defendant to serve the end of a term
of   incarceration    in      a    community      correctional    facility     or
residential reentry center (“RRC”), such as a halfway house, for a
period not to exceed twelve months. The Bureau of Prisons also has
the authority to designate the place of a defendant’s imprisonment.
See 18 U.S.C. §3621(b). The decision whether to permit a defendant
to serve the end of a term of incarceration in an RRC, upon
consideration of the factors in §3621(b), is within the discretion
of the Bureau of Prisons.              See Sacora v. Thomas, 628 F.3d 1059,
1066 (9th Cir. 2010); Fournier v. Zickefoose, 620 F.Supp.2d 313,
318 (D.Conn. 2009).
     Although this court has no authority to order the BOP to
permit defendant to serve the end of her term in a halfway house,
this court is permitted to make a recommendation concerning halfway
house placement.     See 18 U.S.C. §3621(b)(4).          However, defendant’s
projected   release    date       is    more   than   three   years   away,   and
defendant’s circumstances may change during that time.                  The BOP
will be more familiar with defendant’s conduct while incarcerated
and her needs upon release, and has the necessary expertise to


                                          8
decide whether placement in a halfway house is appropriate and
feasible in defendant’s case.   Therefore, the court declines to
make a recommendation to the Bureau of Prisons concerning such
placement.
V. Conclusion
     In accordance with the foregoing, defendant’s motions for
compassionate release are denied.


Date: April 28, 2021            s/James L. Graham
                          James L. Graham
                          United States District Judge




                                9
